Exhibit 10.6


HANGER ORTHOPEDIC GROUP, INC.
TWO BETHESDA METRO CENTER, SUITE 1300
BETHESDA, MARYLAND 20814

May 26, 2006

Ares Corporate Opportunities Fund, L.P.
c/o Ares Management, Inc.
1999 Avenue of the Stars
Suite 1900
Los Angeles, California 90067
Attention: Bennett Rosenthal and Adam Stein

Gentlemen:

Reference is made to that certain Amended and Restated Preferred Stock Purchase
Agreement dated as of May 25, 2006 among HANGER ORTHOPEDIC GROUP, INC. (the
“Company”), Ares Corporate Opportunities Fund, L.P. (“Ares”) and the Initial
Purchasers party thereto (the “Purchase Agreement”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Purchase
Agreement.

In order to induce the Ares to enter into the Purchase Agreement and purchase
the Shares, the Company agrees to grant the board director and board observer
rights to Ares as set forth below.

For so long as Ares and its Affiliates beneficially own in the aggregate at
least 1,984,126 shares of Common Stock, subject to proportional adjustments to
reflect stock-splits, combinations, subdivisions, or other similar
recapitalizations or events:

        1.     The Company’s Board of Directors (the “Board”) shall appoint and
elect Bennett Rosenthal to fill the next vacancy on the Board, which will occur
within ninety (90) days of the Closing. Bennett Rosenthal, or any successor to
Bennett Rosenthal that Ares may designate from time to time in accordance with
the terms of this letter agreement to serve as a member of the Board, is
hereinafter referred to as the “Investor Director.”

        2.     The Company will include the Investor Director as one of the
Company’s nominees for election as directors at each annual or special meeting
of stockholders at which directors will be elected.

        3.     Provided that the Investor Director meets the applicable
membership requirements of the Commission and the Trading Market, the Board
shall elect the Investor Director to all committees of the Board, it being
understood that the Investor Director does not meet the current applicable
requirements to serve on the Audit Committee. The Company shall provide the same
compensation and rights and benefits of indemnity to the Investor Director as
are provided to other non-employee directors of the Company. The Investor
Director may resign from the Board at any time without notice. In the event that
any Investor Director shall cease to serve as a director of the Company for any
reason, at the discretion of Ares, the Board shall fill the vacancy resulting
therefrom with another Investor Director designated by Ares that is reasonably
acceptable to the Board, it being understood that any senior professional of
Ares shall be acceptable to the Board.

--------------------------------------------------------------------------------

        4.     Subject to the execution of a non-disclosure agreement, customary
in form and substance, as requested in good faith by the Company, the Company
shall allow a representative of Ares (other than the Investor Director, and at
anytime when no Investor Director is a member of the Board, the Company shall
allow two representatives of Ares) to attend all meetings of the Board in a
nonvoting capacity, and in connection with each such Board observer’s
attendance, the Company shall give such Board observer copies of all notices,
minutes, consents and other materials, financial or otherwise, which the Company
provides to the Board prior to any such meeting. Ares shall provide the Company
with written notice identifying any individuals who shall exercise Board
observation rights on behalf of Ares from time to time. Effective upon execution
and delivery of this letter agreement, Ares hereby appoints Bennett Rosenthal
and Adam Stein as initial Board observers.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York and each of the parties hereto irrevocably
consents to the exclusive jurisdiction of all courts, federal and state, located
in the City of New York for the adjudication of any dispute arising hereunder.
This letter agreement may not be amended or waived except in writing, by a
document executed by the Company and Ares. This letter agreement may be executed
in two or more counterparts, together constituting one agreement, and may be
executed by facsimile, having the same force as if originally executed.

Very truly yours,

HANGER ORTHOPEDIC GROUP, INC.

By:______________________________
Name:
Title:

Accepted:

ARES CORPORATE OPPORTUNITIES FUND, L.P.

  By: ACOF MANAGEMENT, L.P.,
Its General Partner


  By: ACOF OPERATING MANAGER, L.P.,
Its General Partner


  By: ARES MANAGEMENT, INC.,
Its General Partner


  By:
______________________________


2

--------------------------------------------------------------------------------


MANAGEMENT RIGHTS LETTER AGREEMENT


HANGER ORTHOPEDIC GROUP, INC.
TWO BETHESDA METRO CENTER, SUITE 1300
BETHESDA, MARYLAND 20814

May 26, 2006

Ares Corporate Opportunities Fund, L.P.
1999 Avenue of the Stars
Suite 1900
Los Angeles, California 90067
Attn: Bennett Rosenthal

Re: Management Rights

Ladies and Gentlemen:

You have requested that Hanger Orthopedic Group, Inc., a Delaware corporation
(the “Company”), grant certain contractual management rights to Ares Corporate
Opportunities Fund, L.P. (the “Investor”) so that the purchase by the Investor
of shares of the Company’s Series A Convertible Preferred Stock, par value $0.01
per share (the “Stock”) pursuant to the Amended and Restated Preferred Stock
Purchase Agreement, dated as of May 25, 2006 among the Company, the Investor and
the other parties thereto, as such agreement may be amended, supplemented or
otherwise modified from time to time (the “Purchase Agreement”), from the
Company, may qualify as a “venture capital investment” as described in clause
(d)(3)(i) of the U.S. Department of Labor Regulations § 2510.3-101 (the “DOL
Regulation”). This letter will confirm our agreement that the Investor will be
entitled to the contractual management rights enumerated below and, in addition,
will be entitled to all rights specifically provided to “Investors” (as defined
in the Purchase Agreement) pursuant to the Purchase Agreement as in effect as of
the date hereof or any other rights the Investor may hold as a holder of the
Stock or otherwise, including, without limitation, the right to receive
financial information and inspection rights (all such information, inspection,
management and other rights hereinafter collectively referred to as “Management
Rights”):

    (1)        The Company and its subsidiaries shall provide to the Investor,
true and correct copies of all documents, reports, financial data and other
information as the Investor may reasonably request. Additionally, the Company
shall permit any authorized representatives designated by the Investor to visit
and inspect any of the properties of the Company and its subsidiaries, including
its and their books of account, and to discuss its and their affairs, finances
and accounts with its and their officers, all at such times during regular
business hours as the Investor may reasonably request.

3

--------------------------------------------------------------------------------

    (2)        At any time during which the Investor does not have a
representative designated to serve on the Board of Directors of the Company, the
Investor shall have the right to designate one (1) observer who shall be
entitled to attend all meetings of the Company’s Board of Directors (the
“Board”) (and all committees thereof) and receive copies of all materials
provided to the Board, including, without limitation, notices, minutes, consents
and any and all other materials provided to directors, provided that such
observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board or any Committee thereof. Such representative may
participate in discussions of matters brought to the Board and may address the
Board with respect to the Investor’s concerns regarding business issues facing
the Company.

    (3)        The Investor (or its authorized representative) shall have the
right to consult with and advise the management of the Company and its
subsidiaries, upon reasonable notice at reasonable times from time to time, on
all matters relating to the operation of the Company and its subsidiaries.

    (4)        The Company agrees to consider, in good faith, the
recommendations of the Investor (or its authorized representative) in connection
with the matters on which it is consulted as described above, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

    (5)        If the Company is not a “reporting company” under Section 12 of
the Securities Exchange Act of 1934, as amended, the Company shall deliver to
the Investor:

    a.        as soon as available and in any event within 30 days after the end
of each of the first three quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its subsidiaries as of the end of
such period, and consolidated statements of income and cash flows of the
Company, and its subsidiaries for the period then ended prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted therein, and subject to the absence
of footnotes and to year-end adjustment;


    b.        as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation.


This letter may not be amended except by a written instrument signed by the
Investor and the Company.

4

--------------------------------------------------------------------------------

The Company hereby further agrees that (x) if legal counsel for the Investor
reasonably concludes that the rights granted hereby should be altered to
preserve the qualification of the Investor as a “venture capital operating
company” as defined in the DOL Regulation or otherwise to ensure that the assets
of the Investor are not considered “plan assets” for purposes of the Employee
Retirement Income Security Act of 1974, as amended, the Company will agree to
amendments to this letter to effect such alterations; provided that no such
alteration would result in a material adverse effect on the operation or
business of the Company, and (y) if the Investor transfers a portion of the
shares of stock it acquires in the Company to an affiliate that is seeking to
qualify as a venture capital operating company, the Company will enter into a
letter with the transferee containing substantially similar terms and conditions
as this letter.

If the Company engages in a restructuring or similar transaction, any resulting
entity or entities shall be subject to this letter agreement in the same manner
as the Company.

The rights described herein shall terminate and be of no further force or effect
at such time as the Investor no longer holds any shares of capital stock of the
Company.

Very truly yours,

Hanger Orthopedic Group, Inc.

By:  __________________________________
        Name:
        Title:

ACKNOWLEDGED AND ACCEPTED:

Ares Corporate Opportunities Fund, L.P.

By: ACOF MANAGEMENT, L.P.,
Its General Partner


  By: ACOF OPERATING MANAGER, L.P.,
Its General Partner


  By: ARES MANAGEMENT, INC.,
Its General Partner


  By:
______________________________





5